Opinion issued March 6, 2006







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00480-CV
____________

NELLIE G. BUTERA AS TRUSTEE OF THE NELLIE G. BUTERA
TRUST, THE NELLIE G. BUTERA TRUST, JACK BUTERA, AND
NATALIE SARAGUSA, Appellants

V.

IRONWOOD HOMES, INC. AND IRONWOOD HOMES PARTNERS, L.P.,
Appellees




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2001-61380




MEMORANDUM  OPINION
          Counsel for appellee, some time ago, informed the Court that the controversy
in this case had been settled.  The Clerk of the Court, by letter dated February 8,
2006, informed the parties that the case could be dismissed for want of prosecution
if a response was not filed within 10 days from the date of the notice letter.  Ten days
have elapsed from the date of the notice letter and no response has been filed.
          Accordingly, we dismiss this appeal for want of prosecution.  See Tex. R. App.
P. 42.3(b),(c); Hallmark Personnel of Texas, Inc. v. Franks, 562 S.W.2d 933, 935
(Tex. App.—Houston [1st Dist.] 1978, no writ) (existence of actual controversy is
essential to exercise of appellate jurisdiction).
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.